Exhibit 10.11

Omnicell, Inc.

1999 Equity Incentive Plan

Adopted by the Board of Directors:  September 1, 1999

Amended and Restated by the Board of Directors:  November 5, 2002

Amended by the Board of Directors:  October 24, 2006
Termination Date:  August 30, 2009

1.                                      Purposes.

(a)                                  Eligible Stock Award Recipients.  The
persons eligible to receive Stock Awards are the Employees, Directors and
Consultants of the Company and its Affiliates.

(b)                                  Available Stock Awards.  The purpose of the
Plan is to provide a means by which eligible recipients of Stock Awards may be
given an opportunity to benefit from increases in value of the Common Stock
through the granting of the following Stock Awards:  (i) Incentive Stock
Options, (ii) Nonstatutory Stock Options, (iii) stock bonuses, (iv) rights to
acquire restricted stock and (v) Stock Unit Awards.  The Plan also provides for
non-discretionary grants of Nonstatutory Stock Options to Non-Employee Directors
of the Company.

(c)                                  General Purpose.  The Company, by means of
the Plan, seeks to retain the services of the group of persons eligible to
receive Stock Awards, to secure and retain the services of new members of this
group and to provide incentives for such persons to exert maximum efforts for
the success of the Company and its Affiliates.

2.                                      Definitions.

(a)                                  “Affiliate” means any parent corporation or
subsidiary corporation of the Company, whether now or hereafter existing, as
those terms are defined in Sections 424(e) and (f), respectively, of the Code.

(b)                                  “Board” means the Board of Directors of the
Company.

(c)                                  “Code” means the Internal Revenue Code of
1986, as amended.

(d)                                  “Committee” means a committee of one or
more members of the Board appointed by the Board in accordance with
subsection 3(c).

(e)                                  “Common Stock” means the common stock of
the Company.

(f)                                    “Company” means Omnicell, Inc., a
Delaware corporation.

(g)                                 “Consultant” means any person, including an
advisor, (i) engaged by the Company or an Affiliate to render consulting or
advisory services and who is compensated for

1


--------------------------------------------------------------------------------


such services or (ii) who is a member of the Board of Directors of an
Affiliate.  However, the term “Consultant” shall not include either Directors
who are not compensated by the Company for their services as Directors or
Directors who are merely paid a director’s fee by the Company for their services
as Directors.

(h)                                 “Continuous Service” means that the
Participant’s service with the Company or an Affiliate, whether as an Employee,
Director or Consultant, is not interrupted or terminated.  The Participant’s
Continuous Service shall not be deemed to have terminated merely because of a
change in the capacity in which the Participant renders service to the Company
or an Affiliate as an Employee, Consultant or Director or a change in the entity
for which the Participant renders such service, provided that there is no
interruption or termination of the Participant’s Continuous Service.  For
example, a change in status from an Employee of the Company to a Consultant of
an Affiliate or a Director will not constitute an interruption of Continuous
Service.  The Board or the chief executive officer of the Company, in that
party’s sole discretion, may determine whether Continuous Service shall be
considered interrupted in the case of any leave of absence approved by that
party, including sick leave, military leave or any other personal leave.

(i)                                    “Covered Employee” means the chief
executive officer and the four (4) other highest compensated officers of the
Company for whom total compensation is required to be reported to shareholders
under the Exchange Act, as determined for purposes of Section 162(m) of the
Code.

(j)                                    “Director” means a member of the Board of
Directors of the Company.

(k)                                “Disability” means (i) before the Listing
Date, the inability of a person, in the opinion of a qualified physician
acceptable to the Company, to perform the major duties of that person’s position
with the Company or an Affiliate of the Company because of the sickness or
injury of the person and (ii) after the Listing Date, the permanent and total
disability of a person within the meaning of Section 22(e)(3) of the Code.

(l)                                    “Employee” means any person employed by
the Company or an Affiliate.  Mere service as a Director or payment of a
director’s fee by the Company or an Affiliate shall not be sufficient to
constitute “employment” by the Company or an Affiliate.

(m)                              “Exchange Act” means the Securities Exchange
Act of 1934, as amended.

(n)                                 “Fair Market Value” means, as of any date,
the value of the Common Stock determined as follows:

(i)                                    If the Common Stock is listed on any
established stock exchange or traded on any established market, and unless
otherwise determined by the Board, the Fair Market Value of a share of Common
Stock shall be the closing sales price for such stock (or the closing bid, if no
sales were reported) as quoted on such exchange or market (or the exchange or
market with the greatest volume of trading in the Common Stock) on the date of
determination, as reported in The Wall Street Journal or such other source as
the Board deems reliable.  Unless otherwise provided by the Board, if there is
no closing sales price (or closing bid if no sales were reported) for the Common
Stock on the date of

2


--------------------------------------------------------------------------------


determination, then the Fair Market Value shall be the closing selling price (or
closing bid if no sales were reported) on the last preceding date for which such
quotation exists.

(ii)                              In the absence of such markets for the Common
Stock, the Fair Market Value shall be determined by the Board in good faith.

(o)                                  “Incentive Stock Option” means an Option
intended to qualify as an incentive stock option within the meaning of
Section 422 of the Code and the regulations promulgated thereunder.

(p)                                  “IPO Date” means the effective date of the
initial public offering of the Company’s Common Stock.

(q)                                  “Listing Date” means the first date upon
which any security of the Company is listed (or approved for listing) upon
notice of issuance on any securities exchange or designated (or approved for
designation) upon notice of issuance as a national market security on an
interdealer quotation system if such securities exchange or interdealer
quotation system has been certified in accordance with the provisions of Section
25100(o) of the California Corporate Securities Law of 1968.

(r)                                  “Non-Employee Director” means a Director
who either (i) is not a current Employee or Officer of the Company or its parent
or a subsidiary, does not receive compensation (directly or indirectly) from the
Company or its parent or a subsidiary for services rendered as a consultant or
in any capacity other than as a Director (except for an amount as to which
disclosure would not be required under Item 404(a) of Regulation S-K promulgated
pursuant to the Securities Act (“Regulation S-K”)), does not possess an interest
in any other transaction as to which disclosure would be required under Item
404(a) of Regulation S-K and is not engaged in a business relationship as to
which disclosure would be required under Item 404(b) of Regulation S-K; or (ii)
is otherwise considered a “non-employee director” for purposes of Rule 16b-3.

(s)                                  “Non-Employee Director Option” means a
Nonstatutory Stock Option granted pursuant to Section 7 hereof.

(t)                                    “Non-Employee Director Option Agreement”
means a written agreement between the Company and a Non-Employee Director
evidencing the terms and conditions of a Non-Employee Director Option grant. 
Each Non-Employee Director Option Agreement shall be subject to the terms and
conditions of the Plan.

(u)                                 “Nonstatutory Stock Option” means an Option
not intended to qualify as an Incentive Stock Option.

(v)                                   “Officer” means (i) before the Listing
Date, any person designated by the Company as an officer and (ii) on and after
the Listing Date, a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

3


--------------------------------------------------------------------------------


(w)                                “Option” means an Incentive Stock Option or a
Nonstatutory Stock Option granted pursuant to the Plan.

(x)                                  “Option Agreement” means a written
agreement between the Company and an Optionholder evidencing the terms and
conditions of an individual Option grant.  Each Option Agreement shall be
subject to the terms and conditions of the Plan.

(y)                                  “Optionholder” means a person to whom an
Option is granted pursuant to the Plan or, if applicable, such other person who
holds an outstanding Option.

(z)                                  “Outside Director” means a Director who
either (i) is not a current employee of the Company or an “affiliated
corporation” (within the meaning of Treasury Regulations promulgated under
Section 162(m) of the Code), is not a former employee of the Company or an
“affiliated corporation” receiving compensation for prior services (other than
benefits under a tax qualified pension plan), was not an officer of the Company
or an “affiliated corporation” at any time and is not currently receiving direct
or indirect remuneration from the Company or an “affiliated corporation” for
services in any capacity other than as a Director or (ii) is otherwise
considered an “outside director” for purposes of Section 162(m) of the Code.

(aa)                            “Participant” means a person to whom a Stock
Award is granted pursuant to the Plan or, if applicable, such other person who
holds an outstanding Stock Award.

(bb)                            “Plan” means this Omnicell, Inc. 1999 Equity
Incentive Plan.

(cc)                            “Rule 16b-3” means Rule 16b-3 promulgated under
the Exchange Act or any successor to Rule 16b-3, as in effect from time to time.

(dd)                            “Securities Act” means the Securities Act of
1933, as amended.

(ee)                            “Stock Award” means any right granted under the
Plan, including an Option, a Stock Unit Award, a stock bonus and a right to
acquire restricted stock.

(ff)                                “Stock Award Agreement” means a written
agreement between the Company and a holder of a Stock Award evidencing the terms
and conditions of an individual Stock Award grant.  Each Stock Award Agreement
shall be subject to the terms and conditions of the Plan.

(gg)                          “Ten Percent Shareholder” means a person who owns
(or is deemed to own pursuant to Section 424(d) of the Code) stock possessing
more than ten percent (10%) of the total combined voting power of all classes of
stock of the Company or of any of its Affiliates.

3.                                      Administration.

(a)                                  Administration by Board.  The Board shall
administer the Plan unless and until the Board delegates administration to a
Committee, as provided in subsection 3(c).

(b)                                  Powers of Board.  The Board shall have the
power, subject to, and within the limitations of, the express provisions of the
Plan:

4


--------------------------------------------------------------------------------


(i)                                    To determine from time to time which of
the persons eligible under the Plan shall be granted Stock Awards; when and how
each Stock Award shall be granted; what type or combination of types of Stock
Award shall be granted; the provisions of each Stock Award granted (which need
not be identical), including the time or times when a person shall be permitted
to receive Common Stock pursuant to a Stock Award; and the number of shares of
Common Stock with respect to which a Stock Award shall be granted to each such
person.

(ii)                                To construe and interpret the Plan and Stock
Awards granted under it, and to establish, amend and revoke rules and
regulations for its administration.  The Board, in the exercise of this power,
may correct any defect, omission or inconsistency in the Plan or in any Stock
Award Agreement, in a manner and to the extent it shall deem necessary or
expedient to make the Plan fully effective.

(iii)                            To amend the Plan or a Stock Award as provided
in Section 13.

(iv)                               To effect, at any time and from time to time,
with the consent of any adversely affected Optionholder, (1) the reduction of
the exercise price of any outstanding Option under the Plan to the then Fair
Market Value and/or (2) the cancellation of any outstanding Option under the
Plan and the grant in substitution therefore of (A) a new Option under the Plan
covering the same or a different number of shares of Common Stock, (B) a stock
bonus, (C) the right to acquire restricted stock, (D) cash and/or (E) other
valuable consideration (as determined by the Board, in its sole discretion).

(v)                                   Generally, to exercise such powers and to
perform such acts as the Board deems necessary or expedient to promote the best
interests of the Company which are not in conflict with the provisions of the
Plan.

(c)                                  Delegation to Committee.

(i)                                    General.  The Board may delegate
administration of the Plan to a Committee or Committees of one (1) or more
members of the Board, and the term “Committee” shall apply to any person or
persons to whom such authority has been delegated.  If administration is
delegated to a Committee, the Committee shall have, in connection with the
administration of the Plan, the powers theretofore possessed by the Board,
including the power to delegate to a subcommittee any of the administrative
powers the Committee is authorized to exercise (and references in this Plan to
the Board shall thereafter be to the Committee or subcommittee), subject,
however, to such resolutions, not inconsistent with the provisions of the Plan,
as may be adopted from time to time by the Board.  The Board may abolish the
Committee at any time and revest in the Board the administration of the Plan.

(ii)                                Committee Composition when Common Stock is
Publicly Traded.  At such time as the Common Stock is publicly traded, in the
discretion of the Board, a Committee may consist solely of two or more Outside
Directors, in accordance with Section 162(m) of the Code, and/or solely of two
or more Non-Employee Directors, in accordance with Rule 16b-3.  Within the scope
of such authority, the Board or the Committee may (1) delegate to a committee of
one or more members of the Board who are not Outside Directors the authority to
grant Stock

5


--------------------------------------------------------------------------------


Awards to eligible persons who are either (a) not then Covered Employees and are
not expected to be Covered Employees at the time of recognition of income
resulting from such Stock Award or (b) not persons with respect to whom the
Company wishes to comply with Section 162(m) of the Code and/or (2) delegate to
a committee of one or more members of the Board who are not Non-Employee
Directors the authority to grant Stock Awards to eligible persons who are not
then subject to Section 16 of the Exchange Act.

(d)                                  Effect of Board’s Decision. All
determinations, interpretations and constructions made by the Board in good
faith shall not be subject to review by any person and shall be final, binding
and conclusive on all persons.

4.                                      Shares Subject to the Plan.

(a)                                  Share Reserve. Subject to the provisions of
Section 12 relating to adjustments upon changes in Common Stock, the Common
Stock that may be issued pursuant to Stock Awards shall not exceed in the
aggregate five million (5,000,000) shares of Common Stock, plus an annual
increase to be added each January 1, beginning January 1, 2001, equal to the
lesser of (i) five and one-half percent (5.5%) of the total number of shares of
Common Stock outstanding on such January 1 or (ii) three million (3,000,000) 
shares of Common Stock.  Notwithstanding the foregoing, the Board may designate
a smaller number of shares of Common Stock to be added to the share reserve as
of a particular January 1. The shares that may be issuable under incentive stock
options shall be limited to the above maximum number of shares reserved under
the Plan.

(b)                                  Reversion of Shares to the Share Reserve.
If any Stock Award shall for any reason expire or otherwise terminate, in whole
or in part, without having been exercised in full, the shares of Common Stock
not acquired under such Stock Award shall revert to and again become available
for issuance under the Plan.  In addition, if any stock award issued under the
Company’s 1992 Incentive Stock Option Plan and 1995 Management Stock Option Plan
shall for any reason expire or otherwise terminate, in whole or in part, without
having been exercised in full, the shares of Common Stock not acquired under
such stock award shall revert to and again become available for issuance under
this Plan provided such shares shall not be issuable under an incentive stock
option.

(c)                                  Source of Shares.  The shares of Common
Stock subject to the Plan may be unissued shares or reacquired shares, bought on
the market or otherwise.

(d)                                  Share Reserve Limitation.  Prior to the
Listing Date and to the extent then required by Section 260.140.45 of Title 10
of the California Code of Regulations, the total number of shares of Common
Stock issuable upon exercise of all outstanding Options and the total number of
shares of Common Stock provided for under any stock bonus or similar plan of the
Company shall not exceed the applicable percentage as calculated in accordance
with the conditions and exclusions of Section 260.140.45 of Title 10 of the
California Code of Regulations, based on the shares of Common Stock of the
Company that are outstanding at the time the calculation is made.

6


--------------------------------------------------------------------------------


5.                                      Eligibility.

(a)                                  Eligibility for Specific Stock Awards. 
Incentive Stock Options may be granted only to Employees.  Stock Awards other
than Incentive Stock Options may be granted to Employees, Directors and
Consultants.

(b)                                  Ten Percent Shareholders.

(i)                                    A Ten Percent Shareholder shall not be
granted an Incentive Stock Option unless the exercise price of such Option is at
least one hundred ten percent (110%) of the Fair Market Value of the Common
Stock at the date of grant and the Option is not exercisable after the
expiration of five (5) years from the date of grant.

(ii)                                Prior to the Listing Date, a Ten Percent
Shareholder shall not be granted a Nonstatutory Stock Option unless the exercise
price of such Option is at least (i) one hundred ten percent (110%) of the Fair
Market Value of the Common Stock at the date of grant or (ii) such lower
percentage of the Fair Market Value of the Common Stock at the date of grant as
is permitted by Section 260.140.41 of Title 10 of the California Code of
Regulations at the time of the grant of the Option.

(iii)                            Prior to the Listing Date, a Ten Percent
Shareholder shall not be granted a restricted stock award unless the purchase
price of the restricted stock is at least (i) one hundred percent (100%) of the
Fair Market Value of the Common Stock at the date of grant or (ii) such lower
percentage of the Fair Market Value of the Common Stock at the date of grant as
is permitted by Section 260.140.41 of Title 10 of the California Code of
Regulations at the time of the grant of the Option.

(c)                                  Section 162(m) Limitation.  Subject to the
provisions of Section 12 relating to adjustments upon changes in the shares of
Common Stock, no Employee shall be eligible to be granted Options covering more
than one million two hundred thousand (1,200,000) shares of Common Stock during
any calendar year.  This subsection 5(c) shall not apply prior to the Listing
Date and, following the Listing Date, this subsection 5(c) shall not apply until
(i) the earliest of:  (1) the first material modification of the Plan (including
any increase in the number of shares of Common Stock reserved for issuance under
the Plan in accordance with Section 4); (2) the issuance of all of the shares of
Common Stock reserved for issuance under the Plan; (3) the expiration of the
Plan; or (4) the first meeting of shareholders at which Directors are to be
elected that occurs after the close of the third calendar year following the
calendar year in which occurred the first registration of an equity security
under Section 12 of the Exchange Act; or (ii) such other date required by
Section 162(m) of the Code and the rules and regulations promulgated thereunder.

(d)                                  Consultants.

(i)                                    Prior to the Listing Date, a Consultant
shall not be eligible for the grant of a Stock Award if, at the time of grant,
either the offer or the sale of the Company’s securities to such Consultant is
not exempt under Rule 701 of the Securities Act (“Rule 701”) because of the

7


--------------------------------------------------------------------------------


nature of the services that the Consultant is providing to the Company, or
because the Consultant is not a natural person, or as otherwise provided by Rule
701, unless the Company determines that such grant need not comply with the
requirements of Rule 701 and will satisfy another exemption under the Securities
Act as well as comply with the securities laws of all other relevant
jurisdictions.

(ii)                                From and after the Listing Date, a
Consultant shall not be eligible for the grant of a Stock Award if, at the time
of grant, a Form S-8 Registration Statement under the Securities Act (“Form
S-8”) is not available to register either the offer or the sale of the Company’s
securities to such Consultant because of the nature of the services that the
Consultant is providing to the Company, or because the Consultant is not a
natural person, or as otherwise provided by the rules governing the use of Form
S-8, unless the Company determines both (i) that such grant (A) shall be
registered in another manner under the Securities Act (e.g., on a Form S-3
Registration Statement) or (B) does not require registration under the
Securities Act in order to comply with the requirements of the Securities Act,
if applicable, and (ii) that such grant complies with the securities laws of all
other relevant jurisdictions.

(iii)                            Rule 701 and Form S-8 generally are available
to consultants and advisors only if (i) they are natural persons; (ii) they
provide bona fide services to the issuer, its parents, its majority-owned
subsidiaries or majority-owned subsidiaries of the issuer’s parent; and (iii)
the services are not in connection with the offer or sale of securities in a
capital-raising transaction, and do not directly or indirectly promote or
maintain a market for the issuer’s securities.

6.                                      Option Provisions.

Each Option shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate.  All Options shall be separately designated
Incentive Stock Options or Nonstatutory Stock Options at the time of grant, and,
if certificates are issued, a separate certificate or certificates will be
issued for shares of Common Stock purchased on exercise of each type of Option. 
The provisions of separate Options need not be identical, but each Option shall
include (through incorporation of provisions hereof by reference in the Option
or otherwise) the substance of each of the following provisions:

(a)                                  Term.  Subject to the provisions of
subsection 5(b) regarding Ten Percent Shareholders, no Option granted prior to
the Listing Date shall be exercisable after the expiration of ten (10) years
from the date it was granted, and no Incentive Stock Option granted on or after
the Listing Date shall be exercisable after the expiration of ten (10) years
from the date it was granted.

(b)                                  Exercise Price of an Incentive Stock
Option.  Subject to the provisions of subsection 5(b) regarding Ten Percent
Shareholders, the exercise price of each Incentive Stock Option shall be not
less than one hundred percent (100%) of the Fair Market Value of the Common
Stock subject to the Option on the date the Option is granted.  Notwithstanding
the foregoing, an Incentive Stock Option may be granted with an exercise price
lower than that set forth in the preceding sentence if such Option is granted
pursuant to an assumption or substitution for another option in a manner
satisfying the provisions of Section 424(a) of the Code.

8


--------------------------------------------------------------------------------


(c)                                  Exercise Price of a Nonstatutory Stock
Option.  Subject to the provisions of subsection 5(b) regarding Ten Percent
Shareholders, the exercise price of each Nonstatutory Stock Option granted prior
to the Listing Date shall be not less than eighty-five percent (85%) of the Fair
Market Value of the Common Stock subject to the Option on the date the Option is
granted.  The exercise price of each Nonstatutory Stock Option granted on or
after the Listing Date shall be not less than eighty-five percent (85%) of the
Fair Market Value of the Common Stock subject to the Option on the date the
Option is granted.  Notwithstanding the foregoing, a Nonstatutory Stock Option
may be granted with an exercise price lower than that set forth in the preceding
sentence if such Option is granted pursuant to an assumption or substitution for
another option in a manner satisfying the provisions of Section 424(a) of the
Code.

(d)                                  Consideration.  The purchase price of
Common Stock acquired pursuant to an Option shall be paid, to the extent
permitted by applicable statutes and regulations, either (i) in cash at the time
the Option is exercised or (ii) at the discretion of the Board at the time of
the grant of the Option (or subsequently in the case of a Nonstatutory Stock
Option) (1) by delivery to the Company of other Common Stock, (2) according to a
deferred payment or other similar arrangement with the Optionholder or (3) in
any other form of legal consideration that may be acceptable to the Board. 
Unless otherwise specifically provided in the Option, the purchase price of
Common Stock acquired pursuant to an Option that is paid by delivery to the
Company of other Common Stock acquired, directly or indirectly from the Company,
shall be paid only by shares of the Common Stock of the Company that have been
held for more than six (6) months (or such longer or shorter period of time
required to avoid a charge to earnings for financial accounting purposes).  At
any time that the Company is incorporated in Delaware, payment of the Common
Stock’s “par value,” as defined in the Delaware General Corporation Law, shall
not be made by deferred payment.

In the case of any deferred payment arrangement, interest shall be compounded at
least annually and shall be charged at the minimum rate of interest necessary to
avoid the treatment as interest, under any applicable provisions of the Code, of
any amounts other than amounts stated to be interest under the deferred payment
arrangement.

(e)                                  Transferability of an Incentive Stock
Option.  An Incentive Stock Option shall not be transferable except by will or
by the laws of descent and distribution and shall be exercisable during the
lifetime of the Optionholder only by the Optionholder.  Notwithstanding the
foregoing, the Optionholder may, by delivering written notice to the Company, in
a form satisfactory to the Company, designate a third party who, in the event of
the death of the Optionholder, shall thereafter be entitled to exercise the
Option.

(f)                                    Transferability of a Nonstatutory Stock
Option. A Nonstatutory Stock Option granted prior to the Listing Date shall not
be transferable except by will or by the laws of descent and distribution and,
to the extent provided in the Option Agreement, to such further extent as
permitted by Section 260.140.41(d) of Title 10 of the California Code of
Regulations at the time of the grant of the Option, and shall be exercisable
during the lifetime of the Optionholder only

9


--------------------------------------------------------------------------------


by the Optionholder.  A Nonstatutory Stock Option granted on or after the
Listing Date shall be transferable to the extent provided in the Option
Agreement.  If the Nonstatutory Stock Option does not provide for
transferability, then the Nonstatutory Stock Option shall not be transferable
except by will or by the laws of descent and distribution and shall be
exercisable during the lifetime of the Optionholder only by the Optionholder. 
Notwithstanding the foregoing, the Optionholder may, by delivering written
notice to the Company, in a form satisfactory to the Company, designate a third
party who, in the event of the death of the Optionholder, shall thereafter be
entitled to exercise the Option.

(g)                                 Vesting Generally.  The total number of
shares of Common Stock subject to an Option may, but need not, vest and
therefore become exercisable in periodic installments that may, but need not, be
equal.  The Option may be subject to such other terms and conditions on the time
or times when it may be exercised (which may be based on performance or other
criteria) as the Board may deem appropriate.  The vesting provisions of
individual Options may vary.  The provisions of this subsection 6(g) are subject
to any Option provisions governing the minimum number of shares of Common Stock
as to which an Option may be exercised.

(h)                                 Minimum Vesting Prior to the Listing Date. 
Notwithstanding the foregoing subsection 6(g), to the extent that the following
restrictions on vesting are required by Section 260.140.41(f) of Title 10 of the
California Code of Regulations at the time of the grant of the Option, then:

(i)                                    Options granted prior to the Listing Date
to an Employee who is not an Officer, Director or Consultant shall provide for
vesting of the total number of shares of Common Stock at a rate of at least
twenty percent (20%) per year over five (5) years from the date the Option was
granted, subject to reasonable conditions such as continued employment;  and

(ii)                                Options granted prior to the Listing Date to
Officers, Directors or Consultants may be made fully exercisable, subject to
reasonable conditions such as continued employment, at any time or during any
period established by the Company.

(i)                                    Termination of Continuous Service.  In
the event an Optionholder’s Continuous Service terminates (other than upon the
Optionholder’s death or Disability), the Optionholder may exercise his or her
Option (to the extent that the Optionholder was entitled to exercise such Option
as of the date of termination) but only within such period of time ending on the
earlier of (i) the date three (3) months following the termination of the
Optionholder’s Continuous Service (or such longer or shorter period specified in
the Option Agreement, which period shall not be less than thirty (30) days for
Options granted prior to the Listing Date unless such termination is for cause),
or (ii) the expiration of the term of the Option as set forth in the Option
Agreement.  If, after termination, the Optionholder does not exercise his or her
Option within the time specified in the Option Agreement, the Option shall
terminate.

(j)                                    Extension of Termination Date.  An
Optionholder’s Option Agreement may also provide that if the exercise of the
Option following the termination of the Optionholder’s Continuous Service (other
than upon the Optionholder’s death or Disability) would be prohibited

10


--------------------------------------------------------------------------------


at any time solely because the issuance of shares of Common Stock would violate
the registration requirements under the Securities Act, then the Option shall
terminate on the earlier of (i) the expiration of the term of the Option set
forth in subsection 6(a) or (ii) the expiration of a period of three (3) months
after the termination of the Optionholder’s Continuous Service during which the
exercise of the Option would not be in violation of such registration
requirements.

(k)                                Disability of Optionholder.  In the event
that an Optionholder’s Continuous Service terminates as a result of the
Optionholder’s Disability, the Optionholder may exercise his or her Option (to
the extent that the Optionholder was entitled to exercise such Option as of the
date of termination), but only within such period of time ending on the earlier
of (i) the date twelve (12) months following such termination (or such longer or
shorter period specified in the Option Agreement, which period shall not be less
than six (6) months for Options granted prior to the Listing Date) or (ii) the
expiration of the term of the Option as set forth in the Option Agreement.  If,
after termination, the Optionholder does not exercise his or her Option within
the time specified herein, the Option shall terminate.

(l)                                    Death of Optionholder.  In the event (i)
an Optionholder’s Continuous Service terminates as a result of the
Optionholder’s death or (ii) the Optionholder dies within the period (if any)
specified in the Option Agreement after the termination of the Optionholder’s
Continuous Service for a reason other than death, then the Option may be
exercised (to the extent the Optionholder was entitled to exercise such Option
as of the date of death) by the Optionholder’s estate, by a person who acquired
the right to exercise the Option by bequest or inheritance or by a person
designated to exercise the option upon the Optionholder’s death pursuant to
subsection 6(e) or 6(f), but only within the period ending on the earlier of (1)
the date eighteen (18) months following the date of death (or such longer or
shorter period specified in the Option Agreement, which period shall not be less
than six (6) months for Options granted prior to the Listing Date) or (2) the
expiration of the term of such Option as set forth in the Option Agreement.  If,
after death, the Option is not exercised within the time specified herein, the
Option shall terminate.

(m)                              Early Exercise.  The Option may, but need not,
include a provision whereby the Optionholder may elect at any time before the
Optionholder’s Continuous Service terminates to exercise the Option as to any
part or all of the shares of Common Stock subject to the Option prior to the
full vesting of the Option.  Subject to the “Repurchase Limitation” in
subsection 11(h), any unvested shares of Common Stock so purchased may be
subject to a repurchase option in favor of the Company or to any other
restriction the Board determines to be appropriate.  Provided that the
“Repurchase Limitation” in subsection 11(h) is not violated, the Company will
not exercise its repurchase option until at least six (6) months (or such longer
or shorter period of time required to avoid a charge to earnings for financial
accounting purposes) have elapsed following exercise of the Option unless the
Board otherwise specifically provides in the Option.

(n)                                 Right of Repurchase.  Subject to the
“Repurchase Limitation” in subsection 11(h), the Option may, but need not,
include a provision whereby the Company may elect, prior

11


--------------------------------------------------------------------------------


to the Listing Date, to repurchase all or any part of the vested shares of
Common Stock acquired by the Optionholder pursuant to the exercise of the
Option.  Provided that the “Repurchase Limitation” in subsection 11(h) is not
violated, the Company will not exercise its repurchase option until at least six
(6) months (or such longer or shorter period of time required to avoid a charge
to earnings for financial accounting purposes) have elapsed following exercise
of the Option unless the Board otherwise specifically provides in the Option.

(o)                                  Right of First Refusal.  The Option may,
but need not, include a provision whereby the Company may elect, prior to the
Listing Date, to exercise a right of first refusal following receipt of notice
from the Optionholder of the intent to transfer all or any part of the shares of
Common Stock received upon the exercise of the Option.  Except as expressly
provided in this subsection 6(o), such right of first refusal shall otherwise
comply with any applicable provisions of the Bylaws of the Company.

(p)                                  Re-Load Options.

(i)                                    Without in any way limiting the authority
of the Board to make or not to make grants of Options hereunder, the Board shall
have the authority (but not an obligation) to include as part of any Option
Agreement a provision entitling the Optionholder to a further Option (a “Re-Load
Option”) in the event the Optionholder exercises the Option evidenced by the
Option Agreement, in whole or in part, by surrendering other shares of Common
Stock in accordance with this Plan and the terms and conditions of the Option
Agreement. Unless otherwise specifically provided in the Option, the
Optionholder shall not surrender shares of Common Stock acquired, directly or
indirectly from the Company, unless such shares have been held for more than six
(6) months (or such longer or shorter period of time required to avoid a charge
to earnings for financial accounting purposes).

(ii)                                Any such Re-Load Option shall (1) provide
for a number of shares of Common Stock equal to the number of shares of Common
Stock surrendered as part or all of the exercise price of such Option; (2) have
an expiration date which is the same as the expiration date of the Option the
exercise of which gave rise to such Re-Load Option; and (3) have an exercise
price which is equal to one hundred percent (100%) of the Fair Market Value of
the Common Stock subject to the Re-Load Option on the date of exercise of the
original Option.  Notwithstanding the foregoing, a Re-Load Option shall be
subject to the same exercise price and term provisions heretofore described for
Options under the Plan.

(iii)                            Any such Re-Load Option may be an Incentive
Stock Option or a Nonstatutory Stock Option, as the Board may designate at the
time of the grant of the original Option; provided, however, that the
designation of any Re-Load Option as an Incentive Stock Option shall be subject
to the one hundred thousand dollar ($100,000) annual limitation on the
exercisability of Incentive Stock Options described in subsection 11(d) and in
Section 422(d) of the Code.  There shall be no Re-Load Options on a Re-Load
Option.  Any such Re-Load Option shall be subject to the availability of
sufficient shares of Common Stock under subsection 4(a) and the “Section 162(m)
Limitation” on the grants of Options under subsection 5(c) and shall be subject
to such other terms and conditions as the Board may determine which are not
inconsistent with the express provisions of the Plan regarding the terms of
Options.

12


--------------------------------------------------------------------------------


7.                                      [Reserved]

8.                                      Provisions of Stock Awards other than
Options.

(a)                                  Stock Bonus Awards.  Each stock bonus
agreement shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate.  The terms and conditions of stock bonus
agreements may change from time to time, and the terms and conditions of
separate stock bonus agreements need not be identical, but each stock bonus
agreement shall include (through incorporation of provisions hereof by reference
in the agreement or otherwise) the substance of each of the following
provisions:

(i)                                    Consideration.  A stock bonus may be
awarded in consideration for past services actually rendered to the Company or
an Affiliate for its benefit.

(ii)                                Vesting.  Subject to the “Repurchase
Limitation” in subsection 11(h), shares of Common Stock awarded under the stock
bonus agreement may, but need not, be subject to a share repurchase option in
favor of the Company in accordance with a vesting schedule to be determined by
the Board.

(iii)                            Termination of Participant’s Continuous
Service.  Subject to the “Repurchase Limitation” in subsection 11(h), in the
event a Participant’s Continuous Service terminates, the Company may reacquire
any or all of the shares of Common Stock held by the Participant which have not
vested as of the date of termination under the terms of the stock bonus
agreement.

(iv)                               Transferability.  For a stock bonus award
made before the Listing Date, rights to acquire shares of Common Stock under the
stock bonus agreement shall not be transferable except by will or by the laws of
descent and distribution and shall be exercisable during the lifetime of the
Participant only by the Participant.  For a stock bonus award made on or after
the Listing Date, rights to acquire shares of Common Stock under the stock bonus
agreement shall be transferable by the Participant only upon such terms and
conditions as are set forth in the stock bonus agreement, as the Board shall
determine in its discretion, so long as Common Stock awarded under the stock
bonus agreement remains subject to the terms of the stock bonus agreement.

(b)                                  Restricted Stock Awards.  Each restricted
stock purchase agreement shall be in such form and shall contain such terms and
conditions as the Board shall deem appropriate.  The terms and conditions of the
restricted stock purchase agreements may change from time to time, and the terms
and conditions of separate restricted stock purchase agreements need not be
identical, but each restricted stock purchase agreement shall include (through
incorporation of provisions hereof by reference in the agreement or otherwise)
the substance of each of the following provisions:

(i)                                    Purchase Price.  Subject to the
provisions of subsection 5(b) regarding Ten Percent Shareholders, the purchase
price under each restricted stock purchase agreement shall be such amount as the
Board shall determine and designate in such restricted stock

13


--------------------------------------------------------------------------------


purchase agreement.  For restricted stock awards made prior to the Listing Date,
the purchase price shall not be less than eighty-five percent (85%) of the
Common Stock’s Fair Market Value on the date such award is made or at the time
the purchase is consummated.  For restricted stock awards made on or after the
Listing Date, the purchase price shall not be less than eighty-five percent
(85%) of the Common Stock’s Fair Market Value on the date such award is made or
at the time the purchase is consummated.

(ii)                                Consideration.  The purchase price of Common
Stock acquired pursuant to the restricted stock purchase agreement shall be paid
either:  (i) in cash at the time of purchase; (ii) at the discretion of the
Board, according to a deferred payment or other similar arrangement with the
Participant; or (iii) in any other form of legal consideration that may be
acceptable to the Board in its discretion; provided, however, that at any time
that the Company is incorporated in Delaware, then payment of the Common Stock’s
“par value,” as defined in the Delaware General Corporation Law, shall not be
made by deferred payment.

(iii)                            Vesting.  Subject to the “Repurchase
Limitation” in subsection 11(h), shares of Common Stock acquired under the
restricted stock purchase agreement may, but need not, be subject to a share
repurchase option in favor of the Company in accordance with a vesting schedule
to be determined by the Board.

(iv)                               Termination of Participant’s Continuous
Service.  Subject to the “Repurchase Limitation” in subsection 11(h), in the
event a Participant’s Continuous Service terminates, the Company may repurchase
or otherwise reacquire any or all of the shares of Common Stock held by the
Participant which have not vested as of the date of termination under the terms
of the restricted stock purchase agreement.

(v)                                   Transferability.  For a restricted stock
award made before the Listing Date, rights to acquire shares of Common Stock
under the restricted stock purchase agreement shall not be transferable except
by will or by the laws of descent and distribution and shall be exercisable
during the lifetime of the Participant only by the Participant.  For a
restricted stock award made on or after the Listing Date, rights to acquire
shares of Common Stock under the restricted stock purchase agreement shall be
transferable by the Participant only upon such terms and conditions as are set
forth in the restricted stock purchase agreement, as the Board shall determine
in its discretion, so long as Common Stock awarded under the restricted stock
purchase agreement remains subject to the terms of the restricted stock purchase
agreement.

(c)                                  Stock Unit Awards.  The Board may grant
Participants “Stock Unit Awards” under the Plan, meaning the right to acquire
one share of the Company’s Common Stock (or cash or property of an equivalent
value) in respect of each Stock Unit, subject to such terms and conditions as
the Board shall deem appropriate, including any provisions for the deferral of
the receipt of any shares of Common Stock, cash or property otherwise
distributable to the Participant in respect of the Stock Unit Award.  Each Stock
Unit Award agreement shall be in such form and shall contain such terms and
conditions as the Board shall deem appropriate, which terms and conditions may
change from time to time, and the terms and conditions of separate Stock Unit
Award agreements need not be identical, but each Stock Unit Award agreement
shall include (through incorporation of provisions hereof by reference in the
agreement or otherwise) the substance of each of the following provisions:

14


--------------------------------------------------------------------------------


(i)                                    Consideration.  At the time of grant of a
Stock Unit Award, the Board will determine the consideration, if any, to be paid
by the Participant upon delivery of each share of Common Stock subject to the
Stock Unit Award. The consideration to be paid (if any) by the Participant for
each share of Common Stock acquired pursuant to the Stock Unit Award agreement
shall be paid either: (i) in cash upon delivery of each share of Common Stock
subject to the Stock Unit Award; (ii) at the discretion of the Board, according
to a deferred payment or other similar arrangement with the Participant; or
(iii) in any other form of legal consideration that may be acceptable to the
Board in its discretion, subject to any restrictions under applicable law
regarding payment in respect of the “par value” of the Common Stock.

(ii)                                Vesting.  At the time of the grant of a
Stock Unit Award, the Board may impose such restrictions or conditions (which
may be based on performance or other criteria) to the vesting of the Stock Unit
Award as it, in its sole discretion, deems appropriate.

(iii)                            Payment.  A Stock Unit Award may be settled by
the delivery of shares of Common Stock valued at Fair Market Value on the
redemption date, their cash equivalent, any combination thereof or in any other
form of consideration, as determined by the Board and contained in the Stock
Unit Award agreement.

(iv)                               Additional Restrictions.  At the time of the
grant of a Stock Unit Award, the Board, as it deems appropriate, may impose such
restrictions or conditions that delay the delivery of the shares of Common Stock
(or their cash equivalent) subject to a Stock Unit Award after the vesting of
such Stock Unit Award.

(v)                                   Dividend Equivalents.  Dividend
equivalents may be credited in respect of shares of Common Stock covered by a
Stock Unit Award, as determined by the Board and contained in the Stock Unit
Award agreement.  At the sole discretion of the Board, such dividend equivalents
may be converted into additional shares of Common Stock covered by the Stock
Unit Award in such manner as determined by the Board.  Any additional shares
covered by the Stock Unit Award credited by reason of such dividend equivalents
will be subject to all the terms and conditions of the underlying Stock Unit
Award agreement to which they relate.

(vi)                               Termination of Participant’s Continuous
Service.  Except as otherwise provided in the applicable Stock Unit Award
agreement, such portion of the Stock Unit Award that has not vested will be
forfeited upon the Participant’s termination of Continuous Service.

(vii)                           Transferability.  Rights to acquire shares of
Common Stock under Stock Unit Awards shall be transferable by the Participant
only upon such terms and conditions as are set forth in the applicable Stock
Award Agreement, as the Board shall determine in its discretion. If the Stock
Unit Award agreement does not provide for transferability, then the Stock Unit
Awards shall not be transferable except by will or by the laws of descent and
distribution, unless otherwise required by applicable law.

15


--------------------------------------------------------------------------------


(d)                                  Section 409A.  Notwithstanding anything in
the Plan to the contrary, it is the intent of the Company that the
administration of the Plan, and the granting of all Stock Awards under this
Plan, shall be done in accordance with Section 409A of the Code and the
Department of Treasury regulations and other interpretive guidance issued
thereunder, including any guidance or regulations that may be issued after the
effective date of this Plan, and shall not cause the acceleration of, or the
imposition of the additional, taxes provided for in Section 409A of the Code
without the express consent of the affected Participant.  Any Stock Award shall
be granted, deferred, paid out or modified under this Plan in a manner that
shall be intended to avoid resulting in the acceleration of taxation, or the
imposition of penalty taxation, under Section 409A upon a Participant absent the
express consent of the affected Participant. In the event that it is reasonably
determined by the Board that any amounts payable in respect of any Stock Award
under the Plan will be taxable to a Participant under Section 409A of the Code
prior to the payment and/or delivery to such Participant of such amounts or will
be subject to the acceleration of taxation or the imposition of penalty taxation
under Section 409A of the Code, in either case without the consent of the
Participant, the Board may, without the consent of the affected Participants,
(i) adopt such amendments to the Plan and related Stock Award, and appropriate
policies and procedures, including amendments and policies with retroactive
effect, that the Board determines necessary or appropriate to preserve the
intended tax treatment of the benefits provided by the Plan and Stock Awards
hereunder, and/or (ii) take such other actions as the Board determines necessary
or appropriate to comply with the requirements of Section 409A of the Code.

9.                                      Covenants of the Company.

(a)                                  Availability of Shares.  During the terms
of the Stock Awards, the Company shall keep available at all times the number of
shares of Common Stock required to satisfy such Stock Awards.

(b)                                  Securities Law Compliance.  The Company
shall seek to obtain from each regulatory commission or agency having
jurisdiction over the Plan such authority as may be required to grant Stock
Awards and to issue and sell shares of Common Stock upon exercise of the Stock
Awards; provided, however, that this undertaking shall not require the Company
to register under the Securities Act the Plan, any Stock Award or any Common
Stock issued or issuable pursuant to any such Stock Award.  If, after reasonable
efforts, the Company is unable to obtain from any such regulatory commission or
agency the authority which counsel for the Company deems necessary for the
lawful issuance and sale of Common Stock under the Plan, the Company shall be
relieved from any liability for failure to issue and sell Common Stock upon
exercise of such Stock Awards unless and until such authority is obtained.

10.                               Use of Proceeds from Stock.

Proceeds from the sale of Common Stock pursuant to Stock Awards shall constitute
general funds of the Company.

11.                               Miscellaneous.

(a)                                  Acceleration of Exercisability and
Vesting.  The Board shall have the power to accelerate the time at which a Stock
Award may first be exercised or the time during which a

16


--------------------------------------------------------------------------------


Stock Award or any part thereof will vest in accordance with the Plan,
notwithstanding the provisions in the Stock Award stating the time at which it
may first be exercised or the time during which it will vest.

(b)                                  Shareholder Rights.  No Participant shall
be deemed to be the holder of, or to have any of the rights of a holder with
respect to, any shares of Common Stock subject to such Stock Award unless and
until such Participant has satisfied all requirements for exercise of the Stock
Award pursuant to its terms.

(c)                                  No Employment or other Service Rights. 
Nothing in the Plan or any instrument executed or Stock Award granted pursuant
thereto shall confer upon any Participant any right to continue to serve the
Company or an Affiliate in the capacity in effect at the time the Stock Award
was granted or shall affect the right of the Company or an Affiliate to
terminate (i) the employment of an Employee with or without notice and with or
without cause, (ii) the service of a Consultant pursuant to the terms of such
Consultant’s agreement with the Company or an Affiliate or (iii) the service of
a Director pursuant to the Bylaws of the Company or an Affiliate, and any
applicable provisions of the corporate law of the state in which the Company or
the Affiliate is incorporated, as the case may be.

(d)                                  Incentive Stock Option $100,000
Limitation.  To the extent that the aggregate Fair Market Value (determined at
the time of grant) of Common Stock with respect to which Incentive Stock Options
are exercisable for the first time by any Optionholder during any calendar year
(under all plans of the Company and its Affiliates) exceeds one hundred thousand
dollars ($100,000), the Options or portions thereof which exceed such limit
(according to the order in which they were granted) shall be treated as
Nonstatutory Stock Options.

(e)                                  Investment Assurances.  The Company may
require a Participant, as a condition of exercising or acquiring Common Stock
under any Stock Award, (i) to give written assurances satisfactory to the
Company as to the Participant’s knowledge and experience in financial and
business matters and/or to employ a purchaser representative reasonably
satisfactory to the Company who is knowledgeable and experienced in financial
and business matters and that he or she is capable of evaluating, alone or
together with the purchaser representative, the merits and risks of exercising
the Stock Award; and (ii) to give written assurances satisfactory to the Company
stating that the Participant is acquiring Common Stock subject to the Stock
Award for the Participant’s own account and not with any present intention of
selling or otherwise distributing the Common Stock.  The foregoing requirements,
and any assurances given pursuant to such requirements, shall be inoperative if
(1) the issuance of the shares of Common Stock upon the exercise or acquisition
of Common Stock under the Stock Award has been registered under a then currently
effective registration statement under the Securities Act or (2) as to any
particular requirement, a determination is made by counsel for the Company that
such requirement need not be met in the circumstances under the then applicable
securities laws.  The Company may, upon advice of counsel to the Company, place
legends on stock certificates issued under the Plan as such counsel deems
necessary or appropriate in order to comply with applicable securities laws,
including, but not limited to, legends restricting the transfer of the Common
Stock.

17


--------------------------------------------------------------------------------


(f)                                    Withholding Obligations.  To the extent
provided by the terms of a Stock Award Agreement, the Participant may satisfy
any federal, state or local tax withholding obligation relating to the exercise
or acquisition of Common Stock under a Stock Award by any of the following means
(in addition to the Company’s right to withhold from any compensation paid to
the Participant by the Company) or by a combination of such means:  (i)
tendering a cash payment; (ii) authorizing the Company to withhold shares of
Common Stock from the shares of Common Stock otherwise issuable to the
Participant as a result of the exercise or acquisition of Common Stock under the
Stock Award, provided, however, that no shares of Common Stock are withheld with
a value exceeding the minimum amount of tax required to be withheld by law; or
(iii) delivering to the Company owned and unencumbered shares of Common Stock.

(g)                                 Information Obligation.  Prior to the
Listing Date, to the extent required by Section 260.140.46 of Title 10 of the
California Code of Regulations, the Company shall deliver financial statements
to Participants at least annually.  This subsection 11(g) shall not apply to key
Employees whose duties in connection with the Company assure them access to
equivalent information.

(h)                                 Repurchase Limitation.  The terms of any
repurchase option shall be specified in the Stock Award and may be either at
Fair Market Value at the time of repurchase or at not less than the original
purchase price.  To the extent required by Section 260.140.41 and Section
260.140.42 of Title 10 of the California Code of Regulations at the time a Stock
Award is made, any repurchase option contained in a Stock Award granted prior to
the Listing Date to a person who is not an Officer, Director or Consultant shall
be upon the terms described below:

(i)                                    Fair Market Value.  If the repurchase
option gives the Company the right to repurchase the shares of Common Stock upon
termination of employment at not less than the Fair Market Value of the shares
of Common Stock to be purchased on the date of termination of Continuous
Service, then (i) the right to repurchase shall be exercised for cash or
cancellation of purchase money indebtedness for the shares of Common Stock
within ninety (90) days of termination of Continuous Service (or in the case of
shares of Common Stock issued upon exercise of Stock Awards after such date of
termination, within ninety (90) days after the date of the exercise) or such
longer period as may be agreed to by the Company and the Participant (for
example, for purposes of satisfying the requirements of Section 1202(c)(3) of
the Code regarding “qualified small business stock”) and (ii) the right
terminates when the shares of Common Stock become publicly traded.

(ii)                                Original Purchase Price.  If the repurchase
option gives the Company the right to repurchase the shares of Common Stock upon
termination of Continuous Service at the original purchase price, then (i) the
right to repurchase at the original purchase price shall lapse at the rate of at
least twenty percent (20%) of the shares of Common Stock per year over five (5)
years from the date the Stock Award is granted (without respect to the date the
Stock Award was exercised or became exercisable) and (ii) the right to
repurchase shall be exercised for cash or cancellation of purchase money
indebtedness for the shares of Common Stock within  ninety (90) days of
termination of Continuous Service (or in the case of shares of Common Stock
issued upon exercise of Options after such date of termination, within ninety
(90) days after the date of

18


--------------------------------------------------------------------------------


the exercise) or such longer period as may be agreed to by the Company and the
Participant (for example, for purposes of satisfying the requirements of Section
1202(c)(3) of the Code regarding “qualified small business stock”).

12.                               Adjustments upon Changes in Stock.

(a)                                  Capitalization Adjustments.  If any change
is made in the Common Stock subject to the Plan, or subject to any Stock Award,
without the receipt of consideration by the Company (through merger,
consolidation, reorganization, recapitalization, reincorporation, stock
dividend, dividend in property other than cash, stock split, liquidating
dividend, combination of shares, exchange of shares, change in corporate
structure or other transaction not involving the receipt of consideration by the
Company), the Plan will be appropriately adjusted in the class(es) and maximum
number of securities subject to the Plan pursuant to subsection 4(a) and the
maximum number of securities subject to award to any person pursuant to
subsection 5(c), and the outstanding Stock Awards will be appropriately adjusted
in the class(es) and number of securities and price per share of Common Stock
subject to such outstanding Stock Awards.  The Board shall make such
adjustments, and its determination shall be final, binding and conclusive.  (The
conversion of any convertible securities of the Company shall not be treated as
a transaction “without receipt of consideration” by the Company.)

(b)                                  Change in Control.  In the event of (i) a
dissolution, liquidation or sale of substantially all of the assets of the
Company, (ii) a merger or consolidation in which the Company is not the
surviving corporation or (iii) a reverse merger in which the Company is the
surviving corporation but the shares of Common Stock outstanding immediately
preceding the merger are converted by virtue of the merger into other property,
whether in the form of securities, cash or otherwise, then, to the extent
permitted by applicable law:  (i) any surviving corporation shall assume any
Stock Awards outstanding under the Plan or shall substitute similar stock awards
(including an award to acquire the same consideration paid to the shareholders
in the transaction described in this subsection 12(c)) for those outstanding
under the Plan, or (ii) such Stock Awards shall continue in full force and
effect.  In the event any surviving corporation refuses to assume or continue
such Stock Awards, or to substitute similar stock awards for those outstanding
under the Plan, then with respect to Stock Awards held by Participants whose
Continuous Service has not terminated, the time during which such Stock Awards
may be exercised shall be accelerated, and the Stock Awards terminated if not
exercised prior to such event.

13.                               Amendment of the Plan and Stock Awards.

(a)                                  Amendment of Plan.  The Board at any time,
and from time to time, may amend the Plan.  However, except as provided in
Section 12 relating to adjustments upon changes in Common Stock, no amendment
shall be effective unless approved by the shareholders of the Company to the
extent shareholder approval is necessary to satisfy the requirements of Section
422 of the Code, Rule 16b-3 or any Nasdaq or securities exchange listing
requirements.

(b)                                  Shareholder Approval.  The Board may, in
its sole discretion, submit any other amendment to the Plan for shareholder
approval, including, but not limited to, amendments to

19


--------------------------------------------------------------------------------


the Plan intended to satisfy the requirements of Section 162(m) of the Code and
the regulations thereunder regarding the exclusion of performance-based
compensation from the limit on corporate deductibility of compensation paid to
certain executive officers.

(c)                                  Contemplated Amendments.  It is expressly
contemplated that the Board may amend the Plan in any respect the Board deems
necessary or advisable to provide eligible Employees with the maximum benefits
provided or to be provided under the provisions of the Code and the regulations
promulgated thereunder relating to Incentive Stock Options and/or to bring the
Plan and/or Incentive Stock Options granted under it into compliance therewith.

(d)                                  No Impairment of Rights.  Rights under any
Stock Award granted before amendment of the Plan shall not be impaired by any
amendment of the Plan unless (i) the Company requests the consent of the
Participant and (ii) the Participant consents in writing.

(e)                                  Amendment of Stock Awards.  The Board at
any time, and from time to time, may amend the terms of any one or more Stock
Awards; provided, however, that the rights under any Stock Award shall not be
impaired by any such amendment unless (i) the Company requests the consent of
the Participant and (ii) the Participant consents in writing.

14.                               Termination or Suspension of the Plan.

(a)                                  Plan Term.  The Board may suspend or
terminate the Plan at any time.  Unless sooner terminated, the Plan shall
terminate on the day before the tenth (10th) anniversary of the date the Plan is
adopted by the Board or approved by the shareholders of the Company, whichever
is earlier.  No Stock Awards may be granted under the Plan while the Plan is
suspended or after it is terminated.

(b)                                  No Impairment of Rights.  Suspension or
termination of the Plan shall not impair rights and obligations under any Stock
Award granted while the Plan is in effect except with the written consent of the
Participant.

15.                               Effective Date of Plan.

The Plan shall become effective as determined by the Board, but no Stock Award
shall be exercised (or, in the case of a stock bonus, shall be granted) unless
and until the Plan has been approved by the shareholders of the Company, which
approval shall be within twelve (12) months before or after the date the Plan is
adopted by the Board.

16.                               Choice of Law.

The law of the State of California shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to such
state’s conflict of laws rules.

20


--------------------------------------------------------------------------------